UNITED STATES COURT OF APPEALS
Filed 1/3/97
                            FOR THE TENTH CIRCUIT




    HAROLD BELL,

               Plaintiff-Appellant,

    v.                                                 No. 95-7107
                                                   (D.C. No. CV-94-437)
    SHIRLEY S. CHATER, Commissioner                    (E.D. Okla.)
    of Social Security Administration, *

               Defendant-Appellee.




                            ORDER AND JUDGMENT **


Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.



*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Pursuant to Fed. R. App. Proc. 43(c), Shirley
S. Chater, Commissioner of Social Security, is substituted for Donna E. Shalala,
Secretary of Health and Human Services, as the defendant in this action.
Although we have substituted the Commissioner for the Secretary in the caption,
in the text we continue to refer to the Secretary because she was the appropriate
party at the time of the underlying decision.

**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties' request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Claimant Harold Bell appeals from an order of the district court affirming

the final decision of the Secretary of Health and Human Services denying his

applications for social security disability and supplemental security income (SSI)

benefits. Claimant contends he has been disabled since 1979 due to multiple

impairments including alcoholism, mental problems, tuberculosis and right heel

fracture. The administrative law judge (ALJ) denied benefits at step five of the

five-part sequential process for determining disability. See Williams v. Bowen,

844 F.2d 748, 750-52 (10th Cir. 1988)(discussing five-step process). The ALJ

determined that, while claimant could not return to his past medium work, he

retained the residual functional capacity to perform light work and could perform

a significant number of jobs in the national economy. The ALJ therefore

concluded that claimant was not disabled. The Appeals Council affirmed, making

the ALJ's determination the final decision of the Secretary.

      We have jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291. We

review the Secretary's decision to determine whether it is supported by substantial

                                         -2-
evidence and whether the correct legal standards were applied. Washington v.

Shalala, 37 F.3d 1437, 1439 (10th Cir. 1994). Substantial evidence is adequate

relevant evidence that a reasonable mind might accept to support a conclusion.

Richardson v. Perales, 402 U.S. 389, 401 (1971).

      Claimant's insured status expired on December 31, 1985. Thus, to be

entitled to disability benefits, he must prove he was totally disabled by this date.

See Henrie v. United States Dep't of Health & Human Servs., 13 F.3d 359, 360

(10th Cir. 1993). To be entitled to SSI benefits, claimant must show that he is

totally disabled, but he cannot receive benefits for any period prior to the filing of

his application in September 1992. See 20 C.F.R. § 416.335. Although it is not

clear from his briefs whether he has dropped his claim for disability benefits,

claimant's arguments on appeal address his claimed impairments in the 1990s. In

any event, there is virtually no evidence to support a claim of disability prior to

December 31, 1985, and we affirm the denial of disability benefits. We next

address claimant's claim for SSI benefits.

      Claimant's first group of arguments challenges the ALJ's assessment of his

mental residual functional capacity. He claims that assessment is not supported

by substantial evidence because (1) the ALJ did not properly relate the evidence

to his conclusions recorded on the Psychiatric Review Technique form; (2) the

ALJ failed to properly develop the record by failing to obtain psychiatric evidence


                                          -3-
for the twelve-month period prior to his denial decision; and (3) the ALJ failed to

properly address the side effects of appellant's mitigating medication. Claimant

did not raise the first two arguments in the district court. We therefore will not

consider them. Crow v. Shalala, 40 F.3d 323, 324 (10th Cir. 1994).

      Claimant had a history of alcohol abuse. However, he stopped drinking in

August 1992. He thus did not exhibit the loss of self-control necessary to

establish disability based on alcoholism. See Coleman v. Chater, 58 F.3d 577,

579-80 (10th Cir. 1995). Claimant was diagnosed as having other mental health

problems, though there was some question whether they were independent of his

alcoholism, see Appellant's App., Vol. II at 242. None of claimant's treating

physicians indicated that these problems were disabling, and the ALJ found them

to be adequately controlled through medication. Claimant contends that the ALJ

failed to adequately consider claimant's testimony regarding the side effects of his

medication (it made him drowsy), but there was conflicting evidence on the

seriousness of these side effects. Credibility determinations are the province of

the ALJ. Hamilton v. Secretary of Health & Human Servs., 961 F.2d 1495, 1499

(10th Cir. 1992). We conclude that substantial evidence supports the ALJ's

determination that claimant's mental impairments did not significantly

compromise his ability to perform light work.




                                         -4-
      Claimant also contends that the Secretary failed to meet her step-five

burden because she improperly relied on the Medical-Vocational Guidelines

(Grids), improperly equated unskilled work with nonstressful work, and failed to

elicit vocational testimony based on questions reflecting his limitations. Because

substantial evidence supports the ALJ's conclusion that claimant's mental health

impairments did not significantly compromise his ability to perform light work,

the ALJ's reliance on the grids was permissible. See Gossett v. Bowen, 862 F.2d

802, 807-08 (10th Cir. 1988).

      We AFFIRM the judgment of the district court.



                                              Entered for the Court



                                              Mary Beck Briscoe
                                              Circuit Judge




                                        -5-